Deen, Presiding Judge.
This appeal is from an order of the Juvenile Court of Dougherty County granting temporary custody of appellant’s daughter to the Department of Family & Children Services. No application for *361appellate review has been filed with this court as required by OCGA § 5-6-35 (Code Ann. § 6-701.1). We must therefore dismiss the appeal. Moon v. Habersham County Dept. of Family & Children Services, 162 Ga. App. 694 (293 SE2d 402) (1982); Farmer v. Union County Dept. of Family & Children Services, 162 Ga. App. 66 (290 SE2d 163) (1982); Morgan v. Morgan, 154 Ga. App. 595 (270 SE2d 94) (1980).
Decided April 20, 1983.
Henry E. Williams, for appellant.
Michael J. Bowers, Attorney General, Robert S. Stubbs II, Executive Assistant Attorney General, H. Perry Michael, First Assistant Attorney General, Carol Atha Cosgrove, Senior Assistant Attorney General, David C. Will, Assistant Attorney General, Walter W. Kelley, Special Assistant Attorney General, for appellee.

Appeal dismissed.


Banke and Carley, JJ., concur.